DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEPHEN EIGLES,
                             Appellant,

                                    v.

                               XIAOMU LI,
                                Appellee.

                              No. 4D19-408

                         [December 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502016DR012174XXXXSB.

  Matthew David Martin of Martin Family Law, Boca Raton, for appellant.

  Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, and Jason A. Brodie of Brodie Friedman, Boca Raton, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.